IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT

                            _____________________

                                 No. 00-30137
                               Summary Calendar
                            _____________________

FREDDIE TAYLOR,

                                                          Plaintiff-Appellant,

                                     versus

DEWAYNE CROWELL; MAXIE, Sergeant;
VIVIAN, Sergeant; PERKINS, Sergeant;
G. HILLMAN, Assistant Warden,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Western District of Louisiana
                       USDC No. 99-CV-1751
_________________________________________________________________
                         August 17, 2000

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Freddie Taylor, Louisiana state prisoner # 100971, appeals the

district    court’s      dismissal   of   his     civil   rights    complaint   as

frivolous   and    for    failure    to   state    a   claim   under   28   U.S.C.

§ 1915(e)(2)(B)(i) and (ii).              A dismissal of a complaint as

frivolous under § 1915(e)(2)(B)(i) is reviewed for an abuse of

discretion.     See Ruiz v. United States, 160 F.3d 273, 275 (5th Cir.

1998).      A   dismissal     for    failure      to   state    a   claim   under

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 1915(e)(2)(B)(ii) is reviewed under the same de novo standard as

is employed in reviewing dismissals under Fed. R. Civ. P. 12(b)(6).

Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).

     The district court reasoned that Taylor’s due process claims

were barred under the Parratt/Hudson1 doctrine.      Because Taylor

does not argue his due process claims on appeal and does not

address the dismissal of the claims as barred by Parratt/Hudson, he

has abandoned his due process claims for purposes of this appeal.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).      He

also has abandoned any claim of the denial of his right to freedom

of speech by failing to raise the claim on appeal.

     Taylor argues that the defendants’ interference with his legal

mail denied him access to the courts.       He contends that the

defendants hindered his ability to litigate his claim of cruel and

unusual punishment in Cause No. 99-1639, which is currently pending

in the Western District of Louisiana. Taylor does not suggest that

his position as a litigant actually was prejudiced by the purported

interference with his legal mail.    See Lewis v. Casey, 518 U.S.
343, 350-51 (1996).    Taylor has not demonstrated error in the

district court’s dismissal of his claim of denial of access to the

courts.

    1
     Parratt v. Taylor, 451 U.S. 527, 541-44 (1981), overruled in
part not relevant here, Daniels v. Williams, 474 U.S. 327 (1986);
Hudson v. Palmer, 468 U.S. 517, 533 (1984).




                                2
     For   the   first   time   on   appeal,   Taylor   argues   that   the

defendants violated the Fourth Amendment by interfering with his

legal mail, that in an effort to hinder his ability to litigate a

claim of cruel and unusual punishment. Taylor has not demonstrated

plain error.     See Robertson v. Plano City of Texas, 70 F.3d 21, 22

(5th Cir. 1995).

                                                        A F F I R M E D.




                                     3